Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20085201F

Release Date: 12/26/08
CC:LM:HMT:DET:CVDumas
PREF-128548-08
UILs:

61.13-07, 118.01-02, 118.01-03, 164.03-00

date:

11/26/2008

to:

----------------------(Revenue Agent)
LMSB:HMT:Group -------, -------------------, MI

from:

Eric R. Skinner
Associate Area Counsel (Detroit)
(Large & Mid-Size Business)

subject:

--------------------MEGA Tax Credit
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
Parent
Sub1
City1
Date1
Date2
Date3
Date4
Date5

=
=
=
=
=
=
=
=

--------------------------------------------------------------------------------------------------------------------------------------------------------------

ISSUES
1) Do the Michigan Economic Growth Authority (“MEGA”) credits Parent’s subsidiary
Sub1 received from the State of Michigan constitute:
a) gross income under IRC § 61, or
b) a reduction in the amount of state tax expense under § 164?

PREF-128548-08

2

2) If a MEGA credit constitutes income under § 61, does it constitute a contribution to
capital by a non-shareholder excludible under § 118(a)?
3) If a MEGA credit is a contribution to capital under § 118(a), does the amount reduce
the corporation’s basis in the property under § 362(c)?
CONCLUSIONS
1) The refundable MEGA Employment Credit is gross income to the extent Sub1
receives a refund of the credit, and it otherwise is a reduction in the amount of state
tax expense under § 164. The nonrefundable MEGA Business Activity Credit is
always a reduction in the amount of state tax expense under § 164.
2) A refund of the MEGA Employment Credit does not constitute a contribution to
capital by a non-shareholder in any amount.
3) The MEGA credits do not reduce Parent or Sub1’s basis in property under
§ 362(c)(2).
FACTS
According to the MEGA Tax Credit Agreement between Sub1 and MEGA (the
“Agreement”), MEGA was created by the Michigan Economic Growth Authority Act with
the power to provide tax credits to businesses in order to “promote economic growth
and to encourage private investment, job creation, and job upgrading” for Michigan
residents. The Agreement is effective Date5 and contains two components: a Business
Activity Credit and an Employment Credit.
Sub1 built a new manufacturing plant in City1, Michigan, for the fabrication,
painting, and assembly of its products. To be eligible for both the Business Activity
Credit and the Employment Credit, Sub1 was required to create at least 75 “qualified
new jobs” by Date1. The Agreement also set out the minimum weekly wage for these
jobs, and affirmed that it would be no less than 150% of the minimum wage. On Date2,
upon receiving these guaranties, MEGA granted Sub1 the tax credits.
The MEGA credits are available to offset the Michigan Single Business Tax
(“SBT”). The Business Activity Credit is a credit of 100 percent of the portion of Sub1’s
SBT liability attributable to the building project for which the MEGA credit was granted.
The Employment Credit is a credit of 100 percent of the State of Michigan’s personal
income tax rate in effect for each tax year, multiplied by the total eligible salaries and
wages of employees in “qualified new jobs.” Each year, Sub1 must apply for the
credits, showing that it meets all of the Agreement’s requirements. MEGA then issues
Sub1 an Annual Tax Certificate showing the approved credit amounts. Sub1 reports the
credits on its SBT returns, and the Employment Credit is refundable to the extent it
exceeds Sub1’s SBT liability for a given year.1 The credits are not transferable or
assignable, except to a successor corporation.
1

The Service issued a Coordinated Issue Paper on State and Local Location Tax Incentives (LMSB-04-

PREF-128548-08

3

On Date3, the Agreement was amended with regard to certain deadlines for filing
for the tax credits, and for MEGA’s approval. On Date4, the Agreement was amended
again, this time to clarify what jobs and property Sub1 could use in computing the tax
credits.
For book purposes, both the MEGA Business Activity Credit and Employment
Credit are treated as a reduction in Sub1’s SBT expense.
LAW AND ANALYSIS
1.

The refundable MEGA Employment Credit is gross income to the extent Sub1
receives a refund of such credit, and it otherwise is a reduction in the amount of
state tax expense under § 164. The nonrefundable MEGA Business Activity
Credit is always a reduction in the amount of state tax expense under § 164.

IRC § 164 provides for a deduction for certain taxes, including state income
taxes, for the taxable year “within which paid or accrued.” See also § 1.164-1(a) of the
Income Tax Regulations.
Under § 461(a), the amount of any deduction or credit allowed by subtitle A shall
be taken for the tax year that is the proper tax year under the method of accounting
used in computing taxable income. Sub1 uses an accrual method of accounting, under
which a liability is incurred in the tax year in which all the events have occurred that
establish the fact of the liability, the amount of the liability can be determined with
reasonable accuracy, and economic performance occurs. Treas. Reg. § 1.4461(c)(1)(ii)(A) and 1.461-1(a)(2)(i). Section 1.461-4(g)(6) provides that, if the liability of a
taxpayer is to pay a tax, economic performance occurs as the tax is paid to the
governmental authority that imposed the tax. In certain cases, a liability to pay a tax is
permitted to be taken into account in the tax year before the tax year during which
economic performance occurs under the recurring item exception of § 1.461-5.
Gross income is income from whatever source derived, except as otherwise
provided by law. IRC § 61. As interpreted by the Supreme Court, gross income
includes all items that are “undeniable accessions to wealth, clearly realized, and over
which the taxpayers have complete dominion.” Commissioner v. Glenshaw Glass Co.,
348 U.S. 426, 431 (1955).
In Snyder v. Commissioner, T.C. Memo. 1988-320, vacated and remanded
without published opinion, 894 F.2d 1337, 1990 U.S. App. LEXIS 1603 (6th Cir. 1990),
the state of Ohio provided for a tax reduction to holders of horse-racing permits. The
state generally assessed a tax based on a percentage of racing wagers. Permit holders
making certified capital improvements to their racing facilities could reduce their tax
0408-023, effective May 23, 2008), but it does not address refundable credits.

PREF-128548-08

4

payments by 0.5% of the total amount wagered, continuing for six years or until the total
reduction reached 70% of the cost of the certified improvements. Northfield Park
Associates (“NPA”), an Ohio partnership that operated a racing track, completed
qualifying capital improvements, entitling it to a tax reduction. The Service initially
argued, and the Tax Court agreed, that the tax reduction was includible in income in the
taxable year in which the state racing commission certified NPA’s capital improvement
costs.
However, before the Snyder case reached the Sixth Circuit Court of Appeals, the
Service conceded the income issue and agreed with the taxpayer that the proper
treatment of the tax reduction was “simply to reduce the deductions available to [the
partnership] for its pari-mutuel tax obligations, which reduced deductions accrue as
those taxes become due.” 1990 U.S. App. LEXIS 1603, *10 (alteration in original). The
Sixth Circuit agreed with this analysis. Id. As stated by the court, “The case at bar does
not involve any right on the part of Northfield Park Associates to receive an amount of
money from the State of Ohio; it simply involves a right to start paying the state less in
taxes than would have to be paid in the absence of the right.” Id.
The Snyder analysis applies to Sub1’s nonrefundable MEGA Business Activity
Credit because Sub1 never has a right to receive any amount of money from the State
of Michigan.2 Accordingly, the Business Activity Credit is a reduction in the taxpayer's
tax liability, not an item of gross income. However, the MEGA Employment Credit
presents a somewhat different situation because it is a refundable credit.
Case law has not addressed the federal tax treatment of refundable state tax
credits, and the Service and the Treasury Department have not issued published
guidance addressing the treatment of such credits. However, some informal
nonprecedential advisories issued by the Office of Chief Counsel have applied an
approach whereby a refundable credit is "bifurcated." That is, refundability, by itself,
does not cause the entire credit to be treated as a payment from the state. Instead, the
portion of the credit that is applied to reduce tax before the tax becomes due is still
generally treated as a reduction in tax, consistent with Snyder; only to the extent the
credit exceeds the tax liability and is made available to the taxpayer as a cash payment
is it treated as a payment from the state, includable in income unless some exclusion
applies. Because such a payment is not actually a refund of prior taxes paid, it is not
treated as a tax refund potentially excludable from income under § 111.3
2

Watervliet Paper Co. v. Commissioner, 16 B.T.A. 604 (1929), is distinguishable. In that case, a
Michigan taxpayer provided direct services (installation and maintenance of a water system) to the city of
Watervliet in exchange for relief from taxes. Gross income treatment was appropriate because of the
clear exchange of tax relief for services provided—the local tax reduction was viewed as a payment for
services. In the present case, as in Snyder, Sub1 does not provide any direct services to the State in
exchange for relief from its SBT liability. Cf. Hurd Millwork Corp. v. Commissioner, 44 B.T.A. 786 (1941),
acq. in result only, 1941-2 C.B. 7.
3

Section 111(a) provides that gross income does not include income attributable to the recovery during
the tax year of any amount deducted in any prior year, but only to the extent that amount did not reduce

PREF-128548-08

5

Consequently, the refundable MEGA Employment Credit is gross income to the
extent Sub1 receives a refund of the credit, unless the exclusion under § 118 applies.
2.

To the extent Sub1 receives a MEGA Employment Credit refund that constitutes
income under § 61, the refund is not a contribution to capital excludible under
§ 118.

In the case of a corporation, gross income does not include any contribution to
the capital of the taxpayer by a non-shareholder. § 118(a). The section 118 exclusion
applies to the value of land or other property contributed to a corporation by a
governmental unit or by a civic group for the purpose of inducing the corporation to
locate its business in a particular community, or for the purpose of enabling the
corporation to expand its operating facilities. Treas. Reg. § 1.118-1.
However, tax subsidies are not always treated as “property contributed to a
corporation.” In HMW Industries v. Wheatley, 504 F.2d 146 (3d Cir. 1974), the Third
Circuit addressed the question of whether non-taxable subsidies equal to 75% of Virgin
Island taxes paid in constituted non-shareholder contributions to capital. HMW, a
Pennsylvania corporation, owned STC, a Virgin Islands corporation. STC received
certain subsidies pursuant to Virgin Islands Income tax law. The subsidies were
enacted pursuant to Act. No. 224, which was designed to induce and encourage the
development of new business. Each qualifying corporation was entitled to receive a
nontaxable subsidy in an amount equal to 75% of the income tax paid into the Treasury
of the Virgin Islands. The Court agreed with the taxpayer that the subsidies constituted
tax refunds but held that they were not contributions to capital. Id. at 155.
The Supreme Court has further defined the meaning of a capital contribution
utilizing the following factors:
1. The contribution must become a permanent part of the transferee’s
working capital;
2. The contribution must not be compensation for specific, quantifiable
service provided;
3. The contribution must be bargained for;
4. The contribution must result in benefit to the transferee commensurate
with its value; and
5. The contributed asset will be ordinarily employed in or contribute to the
production of additional income.
U.S. v. Chicago, Burlington, & Quincy Railroad Co., 412 U.S. 401 (1973) (“CB&Q”).

the amount of tax imposed by chapter 1 of the Code. Section 111(a) is the codification of the
“exclusionary” part of the tax benefit rule, which, in general, requires a taxpayer to recognize income
when it receives a tax benefit from a deduction in an earlier year.

PREF-128548-08

6

The refundable MEGA Employment Credit in this case fails the first CB&Q factor.
Payments specifically earmarked for deductible operating expenses do not become part
of a recipient corporation’s working capital. Consequently, the portion of the refundable
credit that is applied to reduce tax before the tax becomes due reduces a taxpayer’s
operating expense and, therefore, does not become a permanent part of the
transferee’s working capital. Furthermore, the amount of the MEGA Employment Credit
is measured with reference to Sub1’s expenses for the SBT and employee salaries.
Thus, even if the credit exceeds the tax liability and is made available to the taxpayer as
a cash payment from the state, the payment is not conditioned on the taxpayer’s use of
such an amount to acquire capital assets, and effectively subsidizes an expense of
operations. See Springfield Street Railway Company v. U.S., 577 F.2d 700 (Ct. Cl.
1978) (state grants measured by excise tax liabilities, although used to acquire capital
assets, were not contributions to capital).
Payments cannot qualify as contributions to capital where the payments “might
be used for the payment of dividends, of operating expenses, of capital charges, or for
any purpose within the corporate authority, just as any other operating revenue might be
applied.” Texas & Pacific Railway Co. v. U.S., 286 U.S. 285, 290 (1932). Even when
the MEGA Employment Credit results in a payment from the state, the intent of the state
is to subsidize operating expenses, namely employee compensation, and it therefore
cannot constitute a contribution to capital. As a result, to the extent the MEGA
Employment Credit is includible in gross income, it is not excludible under § 118.
3.

Section 362(c) does not apply in this case.

IRC § 362(c) provides that if money is received by a corporation as a contribution
to capital, and is not contributed by a shareholder as such, then the basis of any
property acquired with such money during the 12-month period beginning on the day
the contribution is received shall be reduced by the amount of such contribution.
Property deemed to be acquired with the contributed money shall be that property, if
any, the acquisition of which was the purpose motivating the contribution. Treas. Reg.
§ 1.362-2(a). Any excess of the amount of the money contributed over the cost of the
property deemed acquired shall be applied to reduce the basis (but not below zero) of
any other property held by the taxpayer in a specified order. Treas. Reg. §1.362-2(b).

PREF-128548-08

7

Because the MEGA credits do not qualify as contributions to capital, §362(c) is also not
applicable to those amounts.
Please call ---------------------if you have any further questions.
ERIC R. SKINNER
Associate Area Counsel (Detroit)
(Large & Mid-Size Business)

By: /s/ Charles V. Dumas
Charles V. Dumas
Attorney (Detroit)
(Large & Mid-Size Business)

